Citation Nr: 1725767	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  06-13 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for herniated nucleus pulposus, L5-S1, status post right hemilaminectomy and diskectomy.

2.  Entitlement to a rating in excess of 20 percent for post-operative fracture, right lateral tibial condyle with chondromalacia patella.

3.  Entitlement to a rating in excess of 30 percent prior to September 9, 2013, and in excess of 70 percent thereafter, for depressive disorder, previously characterized as mood disorder.

4.  Entitlement to a compensable rating for residuals of tonsillectomy.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction later transferred to the Houston, Texas RO.

In September 2008 and October 2011, the Board remanded the issues on appeal for further development.  Following the Board's most recent remand, the RO issued a March 2016 rating decision and increased the rating for the service-connected depressive disorder to 70 percent, effective September 9, 2013.  The Veteran has since argued that the increased rating is warranted prior to September 9, 2013, and that a rating in excess of 70 percent is warranted.  As 70 percent is not the highest possible rating for this disability and the Veteran has not indicated satisfaction with the rating assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a compensable rating for residuals of tonsillectomy is decided below and the remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no evidence of hoarseness with inflammation of cords or mucous membrane, or hoarseness, with thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy, attributable to the tonsillitis disability, at any time during the pendency of this claim.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of tonsillectomy are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6599-6516 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran was provided adequate notice regarding the claim decided herein by way of letters dated in June 2004 and April 2006.  

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs), and post-service VA and private medical records has been completed.  The Veteran's claims file includes evidence that she applied for disability benefits through the Social Security Administration (SSA) more than twenty years ago and was denied in 1993.  The record includes no evidence that she has applied since, thus, remand for the purpose of obtaining SSA records is unnecessary.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate this claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations during the time period relevant to this appeal.  VA has complied with its duty to assist the Veteran.  Accordingly, the Board will now address the merits of this claim. 
General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, and the medical evidence cited below.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The Veteran's service-connected tonsillectomy for chronic recurrent tonsillitis residuals (tonsillitis disability) is rated under Diagnostic Code 6599-6516. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20 (2016), whereby the disability is rated under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.

The Veteran's tonsillitis disability was originally awarded service connection by way of a May 1993 rating decision and a noncompensable rating was assigned.  The Veteran filed this claim for an increase in May 2004.

Under Diagnostic Code 6516, chronic laryngitis manifested by hoarseness with inflammation of cords or mucous membrane is rated as 10 percent disabling and chronic laryngitis manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy is rated as 30 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6516 (2016).

The Board has reviewed the Veteran's clinical records from 2003 through 2016 for evidence of symptoms related to her tonsillitis disability, as well as the VA examination reports and the statements from both her and her representative.  
In May 2004, the Veteran underwent a VA general medical examination.  Her history of chronic tonsillitis was noted, as was her habit of smoking approximately one pack of small cigars everyday; however, no symptoms related to any residuals of tonsillectomy were mentioned.  The Veteran's representative submitted a statement in May 2004 raising the claim for an increase in the rating for the tonsillitis disability and suggested that clinical records related to the claim were attached.  However, the VA records submitted with this statement did not pertain to tonsillitis disability.

The Veteran was then afforded a VA examination in September 2004.  At this time, the Veteran reported experiencing marked improvement in her symptoms ever since the tonsillectomy and that she now only experiences one episode of sore throat per year.  She denied any dystonia or clearing of her throat.  She reported that she had no current complaints related to her throat.  Physical examination did not reveal any current symptoms of the tonsillitis disability.

The Veteran reported to the emergency room in June 2005 due to cough, yellow sputum and fever for a few days.  A hoarse voice was noted.  Chest x-ray revealed left lower lobe pneumonitis.  There was no indication that the symptoms experienced were related to a tonsillitis disability.  A November 2005 VA clinical note again confirms the Veteran's ongoing use of tobacco, but also notes there is no cough or wheezing.  

The Veteran's representative's May 2004 statement of claim, May 2005 notice of disagreement, and March 2006 substantive appeal all merely state the claim, but provide no contentions as to why it is felt a compensable rating is warranted for the tonsillitis disability.  In September 2010, the representative requested that the Veteran be provided with a new examination related to her tonsillitis disability, but gave no specific reasons and no report of symptoms.

In January 2012, the Veteran again underwent examination.  At that time, the examiner noted the presence of laryngeal pharyngeal reflux.  The Veteran reported to the examiner having an ongoing problem with sore throat and hoarseness, as well as occasional difficulty with swallowing.  The examiner noted she is under treatment for reflux.  The examiner recognized the presence of hoarseness, inflammation of vocal cords or mucous membrane, thickening or nodules of vocal cords, and submucous infiltration of vocal cords.  Endoscopy at this time revealed findings consistent with laryngopharyngeal reflux.  The examiner, however, noted that the Veteran's throat is well-healed from her past tonsillectomy and there is no evidence of residuals or complications from the surgery.  The examiner found that the present hoarseness and inflammation and thickness of the vocal folds are related to the presently existing laryngopharyngeal reflux and that there is no etiological relationship between this disorder and a previous tonsillectomy.

In February 2014, the Veteran noted ongoing tiredness and attributed it to recently diagnosed chronic pulmonary embolism disease.  There was no mention of tonsillectomy residuals in her statement.

In sum, the Veteran's clinical records do not show symptoms of the tonsillitis disability at any time during the pendency of this claim.  The only hoarseness noted was in 2005 during treatment for pneumonia.  Moreover, the VA examiners in September 2004 and 2012 found no current symptoms related to the tonsillitis disability.  The symptoms present in 2012 were noted as related to another non-service-connected disability.  Moreover, neither the Veteran nor her representative have made any statements during the pendency of this longstanding claim to suggest why they feel a compensable rating is warranted for the tonsillitis disability.  In fact, in the representative's most recent statement, received in May 2017, there was no argument provided related to the tonsillitis disability appeal.  The record is simply without evidence of hoarseness with inflammation of cords or mucous membrane, or hoarseness, with thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy, attributable to the tonsillitis disability.  The criteria for a compensable rating for the tonsillitis disability are, therefore, not met.  The appeal must be denied.

Moreover, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record with regard to the tonsillitis disability.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A compensable rating for residuals of tonsillectomy is denied.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims related to her lumbar spine, right knee, depressive disorder and TDIU must be remanded for additional development.

VA Examinations

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Lumbar Spine and Knee Examinations

The Veteran underwent VA (or QTC) examination in May 2004, January 2012 and September 2013.  During the May 2004 VA examination, the Veteran's knee and back were examined and pain and tenderness were noted and range of motion was tested, however, there is no indication of weight-bearing testing being conducted, nor any suggestion of the impact of weight-bearing on the joints.  A subsequent 2009 examination was scheduled, but the Veteran did not appear.  On VA examination in January 2012, the examiner reported that there was no functional loss in the Veteran's knees, including no interference with sitting, standing and/or weight bearing.  The January 2012 spine examiner noted the existence of interference with sitting, standing and/or weight-bearing, but gave no narrative description.  There was no indication of weight-bearing testing and the impact of weight bearing on functional movement of the joints.  September 2013 VA examination reports for both the lumbar spine and right knee show the existence of interference with sitting, standing and/or weight-bearing, but gave no description as to which or as to the extent of functional limitation during weight-bearing testing.  The Veteran has not since been examined.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the lumbar spine does not have an opposite joint, and while only the right knee is service-connected, both knees are disabled; thus, measurement of the opposite undamaged joint is not possible.  Nonetheless, there is a need for testing for pain on both active and passive motion and when weight-bearing and nonweight-bearing.  The examinations conducted in this case suggest the possibility of interference with weight-bearing and/or sitting and/or standing, but do not specify which and there is no suggestion of the testing required by Correia.  A remand is, therefore, required in order to obtain adequate examinations and opinions under the current law related to both the lumbar spine and right knee.  

Psychiatric Examination

The Veteran most recently underwent VA psychiatric examination in September 2013.  In discussing the occupational impairment caused by the service-connected depressive disorder, the examiner found the Veteran to have an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as well as near-continuous panic or depression affecting her ability to function independently, appropriately and effectively.  Yet, this examiner concluded that there is no evidence of any mental disability negatively impacting the Veteran's employability.  This conclusion is not supported by the earlier notations of symptoms by this examiner.  It is unclear how the Veteran could simultaneously experience intermittent periods of inability to perform occupational tasks while also having no negative impacts on her employability.  The examiner's report is internally inconsistent in the regard and therefore inadequate.  A remand is, therefore, required.  

Extraschedular Consideration

In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Because the Veteran is service-connected for a lumbar spine disability, a right knee disability, a psychiatric disability, a left elbow disability and residuals of tonsillectomy, all of which have been on appeal during the pendency of the claims discussed herein, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in exceptional circumstances.  See Johnson, 762 F.3d at 1365; Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("[T]he Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.")  

Here, in June 2013, the Veteran applied for benefits due to her need for aid and attendance of another.  She reported that she was able to prepare basic meals, but that it becomes increasingly painful because she cannot stand for long periods of time.  She was also noted as having limited range of motion, which made her self-care difficult and created a need for bathroom safety items.  The Veteran was also reported to have difficulty with attending to dressing and hygiene needs due to her pain.  In March 2014, the Veteran reported that due to her joint disabilities she cannot do anything physical, has to spend a lot of time in her bed resting, and needs help with housecleaning, laundry and shopping.  She also reported receiving help from her daughter with bathing and washing her hair.  In May 2017, the Veteran's representative specifically alleged that extraschedular consideration is warranted based upon the combined effects of the Veteran's service connected disabilities.

Symptoms shown throughout the record are not addressed by the schedular rating criteria, and may have a marked impact on the Veteran's employment, particularly when considering the combined impact of all of the Veteran's service-connected disabilities.  Moreover, the Veteran, by way of her representative, has specifically alleged that an extraschedular rating is warranted based upon the combined effects of her service-connected disabilities.  The Board, therefore, finds that referral of the Veteran's increased rating claims to VA's Under Secretary for Benefits or the Director, Compensation Service, is appropriate in this case.

TDIU

The September 2013 back and knee examiner found that both the lumbar spine and right knee disabilities prevent prolonged standing or ambulation, and bending or twisting, but do not prevent the Veteran from participating in sedentary occupational duties while seated in her motorized wheelchair.  As noted above, additional examination and opinion are needed related to the impact the depressive disorder has on the Veteran's ability to work.  To this extent, the TDIU decision depends on the outcome of the evidentiary development in psychiatric disability claim.  Thus, the two claims are inextricably intertwined.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (if matter on appeal is inextricably intertwined with an issue or claim still pending before VA, for reasons of judicial economy or on prudential grounds, review of merits of the claim or issue adjudicated will generally be deferred for further adjudication, as appropriate); see also Gurley v. Nicholson, 20 Vet. App. 573, 575-76 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).  Therefore, consideration of the issue of entitlement to a TDIU must be deferred pending the adjudication of the claim for an increased rating for the psychiatric disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).



Records

The most recent VA outpatient treatment records within the claims file are dated in April 2016.  On remand, the RO should obtain and associate with the record all updated VA treatment records related to the disabilities on appeal.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA treatment records related to treatment of the Veteran's lumbar spine disability, right knee disability and psychiatric disability from April 2016 to the present.  Associate all records obtained with the Veteran's claims file.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination(s) in order to determine the current severity of her service-connected lumbar spine and right knee disabilities.  All pertinent evidence should be made available to and reviewed by the examiner(s).  The examiner(s) must make all findings relative to rating the Veteran's lumbar spine and right knee disabilities.  The examination(s) must also include joint testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition to dictating objective test results, the examination report(s) should fully describe the effects of the Veteran's disabilities on her occupational functioning and daily activities.  The AOJ should ensure that the examiner provides all information required for rating purposes.  

For all of the aforementioned medical opinions, to the extent possible, the VA examiner must also provide retrospective medical opinions as to the severity of the lumbar spine and right knee disabilities throughout the pendency of these claims, which have been pending since May 2004.

3.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination in order to determine the current severity of her service-connected depressive disorder.  All pertinent evidence should be made available to and reviewed by the examiner.  The examiner must make all findings relative to rating the Veteran's psychiatric disability.  In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's disabilities on her occupational functioning and daily activities.  The examiner is asked to reconcile the inconsistent findings in the September 2013 report, noted in the narrative portion of the remand, above.  The AOJ should ensure that the examiner provides all information required for rating purposes.

4.  Refer the increased rating claims to VA's Director, Compensation Service (Director) or Under Secretary for Benefits for adjudication of entitlement to an extraschedular rating in accordance with 38 C.F.R. § 3.321(b).  The combined impact of the Veteran's service connected disabilities, to include the lumbar spine, right knee, left elbow, and tonsillitis residuals, should be taken into consideration in the extraschedular analysis.
5.  When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


